Zones Announces Financial Results for the Second Quarter of 2008 AUBURN, WA(Marketwire - July 31, 2008) - Zones, Inc. (the "Company," "Zones"(TM)) (NASDAQ: ZONS): Total net sales in Q2 2008 were $158.3 million compared with $192.2 million in Q2 2007 Net income was $0.25 per share in Q2 2008 compared with $0.30 per share in Q2 2007 Customer unassisted sales in Q2 2008 represented 35.9% of total net sales Zones, a single-source direct marketing reseller of name-brand information technology products, today announced its results for the quarter ended June 30, 2008. Total net sales decreased 17.6% to $158.3 million in the quarter ended June 30, 2008 compared with $192.2 million for the same quarter of 2007. The Company reported net income of $3.6 million, or $0.25 per diluted share, for the quarter ended June 30, 2008 compared with net income of $4.4 million, or $0.30 per diluted share, for the same quarter of 2007. Firoz Lalji, Zones' CEO and Chairman, commented, "Although disappointed by our financial performance this quarter, we continue to be confident we are prepared to face the operating challenges in this period of economic uncertainty." Lalji continued, "In view of prevailing economic conditions, we are reducing our expectations for growth; however, we plan to continue to invest for the longer term through account executive hiring and investments in infrastructure." Net sales for the six months ended June 30, 2008 decreased 4.5% to $325.1 million, compared with $340.4 million for the corresponding period of 2007. Net income for the six months ended June 30, 2008 decreased 7.5% to $6.2 million, or $0.43 per diluted share, compared with net income of $6.7 million, or $0.46 per diluted share, for the corresponding period of 2007. Operating Highlights Consolidated outbound sales to businesses and public sector customers decreased 17.4% to $157.5 million in the quarter ended June 30, 2008 compared with $190.7 million in the corresponding period of 2007. The company experienced sales declines in all segments of its business. Most notable was the 25.1% decline in sales to large enterprise customers. Customer unassisted sales (primarily Web-based) were $56.8 million, and represented 35.9% of total second quarter 2008 net sales. Gross profit margin was 13.1% in the second quarter of 2008, compared with 11.7% in the second quarter of 2007. The year over year expansion in gross profit margin percentage was primarily due to improvements in selling margins, an increase in contributions from enterprise software agreements, and a decline in lower margin sales to national Fortune 1000 customers, offset by a reduction in vendor programs. Gross profit margins as a percent of sales are expected to vary on a quarterly basis due to vendor programs, product mix, pricing strategies, customer mix, and economic conditions. Total selling, general and administrative expenses, as a percent of net sales, were 8.4% in the second quarter of 2008. This represents an increase over 6.7% of net sales in the same quarter in 2007. This percentage increases was primarily due to the decrease in sales volume coupled with increases in certain expense categories including salaries, wages and benefits. Asset Management The Company's balance sheet remained strong and the quarter ended with a cash balance of $17.1 million. Consolidated working capital was $61.1 million at June 30, 2008, compared with $55.0 million at December 31, 2007. Inventories decreased to $20.3 million at June 30, 2008 from $21.3 million at December 31, 2007. Inventory turned at a rate of 25 times annually during the quarter. Trade accounts receivable decreased to $67.4 million at June 30, 2008, compared with $73.6 million at December 31, 2007. Days sales outstanding were 39 days compared with 41 days at December 31, 2007. About Zones, Inc. Zones, Inc. is a single-source direct marketing reseller of name-brand information technology products to the small-to-medium-sized business market, enterprise accounts and public sector accounts. Zones sells these products through outbound and inbound account executives, a national field sales force, catalogs and the Internet. Zones offers more than 150,000 products from leading manufacturers including Adobe, Apple, Avaya, Cisco, HP, IBM, Kingston, Lenovo, Microsoft, NEC, Nortel Networks, Sony, Symantec and Toshiba. Incorporated in 1988, Zones, Inc. is headquartered in Auburn, Washington. Buying information is available at http://www.zones.com, or by calling 800-258-2088. The Company's investor relations information can be accessed online at www.zones.com/IR. Going Private Acquisition On July 31, 2008, Zones issued a separate press release announcing its agreement to be acquired in a going private transaction. This press release may contain statements that are forward-looking. These statements are made pursuant to the safe harbor provision of the Private Securities Litigation Reform Act of 1995. These statements are based on current expectations that are subject to risks and uncertainties that could cause actual results to differ materially from historical results or those anticipated. These risk factors include, without limitation, the effect of fluctuating or unfavorable economic conditions on IT purchasing trends and price competition, and the Company's ability to appropriately react to those changing conditions; future growth; account executive hiring and productivity; increased expenses of being a public company; pressure on margin; competition; state tax uncertainties; rapid technological change and inventory obsolescence; reliance on vendor relationships; dependence on personnel; potential disruption of business from information systems failure; reliance on outsourced distribution; variations in gross profit margin percentages due to vendor programs and credits, product and customer mix, pricing strategies, and economic conditions; and other risks and uncertainties detailed in the Company's filings with the SEC. ZONES, INC. CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) June30, December31, 2008 2007 ASSETS Current assets Cash and cash equivalents $ 17,111 $ 12,004 Receivables, net of allowances of $1,329 and $1,213 67,359 73,581 Vendor receivables, net of allowances of $833and $780 11,071 15,139 Inventories 20,271 21,278 Prepaid expenses 942 861 Deferred income taxes 1,377 1,377 Total current assets 118,131 124,240 Property and equipment, net 3,286 3,383 Goodwill 5,098 5,098 Deferred income taxes 411 411 Other assets 191 190 Total assets $ 127,117 $ 133,322 LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 33,223 $ 37,040 Inventory financing 13,169 20,252 Accrued liabilities 10,648 11,989 Total current liabilities 57,040 69,281 Deferred rent obligation 1,614 1,733 Total liabilities 58,654 71,014 Commitments and contingencies Shareholders' equity: Common stock 35,629 35,676 Retained earnings 32,837 26,632 Foreign currency translation (3 ) Total shareholders' equity 68,463 62,308 Total liabilities & shareholders' equity $ 127,117 $ 133,322 ZONES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) For the three months ended June 30, For the six months ended June 30, 2008 2007 2008 2007 Net sales $ 158,333 $ 192,232 $ 325,089 $ 340,414 Cost of sales 137,531 169,813 284,723 299,795 Gross profit 20,802 22,419 40,366 40,619 Selling, general and administrative expenses 13,333 12,797 27,151 25,394 Advertising expense 1,822 2,243 3,565 4,126 Income from operations 5,647 7,379 9,650 11,099 Other (income) expense (139 ) 239 (243 ) 215 Income before income taxes 5,786 7,140 9,893 10,884 Provision for income taxes 2,160 2,731 3,689 4,164 Net income $ 3,626 $ 4,409 $ 6,204 $ 6,720 Basic earnings per share $ 0.27 $ 0.34 $ 0.47 $ 0.51 Shares used in computation of basic earnings per share 13,186 13,127 13,171 13,132 Diluted earnings per share $ 0.25 $ 0.30 $ 0.43 $ 0.46 Shares used in computation of diluted earnings per share 14,556 14,720 14,581 14,720 Operating Highlights Supplemental Data Three months ended Six months ended 6/30/2008 6/30/2007 6/30/2008 6/30/2007 Operating Data Unassisted net sales (in 000's) $ 56,795 $ 47,704 $ 111,174 $ 82,022 Sales force, end of period 350 324 Average Productivity (annualized) Per Account Executive (in 000's) $ 1,810 $ 2,373 $ 1,858 $ 2,101 Per Employee (in 000's) $ 833 $ 1,149 $ 855 $ 1,018 Product Mix (% of sales) Notebook & PDA's 20.5 % 15.7 % 24.2 % 14.7 % Desktops & Servers 18.3 % 25.1 % 16.9 % 23.7 % Software 19.2 % 15.8 % 17.3 % 16.1 % Storage 6.5 % 6.9 % 6.9 % 7.3 % NetComm 5.0 % 4.4 % 4.9 % 5.0 % Printers 7.7 % 7.7 % 7.2 % 8.2 % Monitors & Video 7.8 % 9.0 % 7.8 % 9.4 % Memory & Processors 2.8 % 4.6 % 2.9 % 4.9 % Accessories & Other 12.2 % 10.8 % 11.9 % 10.7 % Contact: Ronald
